Case 2:19-cv-00193-TBM-MTP Document 100-2 Filed 12/04/20 Page 1 of 3




             EXHIBIT B
Track your package or shipment with FedEx Tracking                       Page 1 of 2
        Case 2:19-cv-00193-TBM-MTP Document 100-2 Filed 12/04/20 Page 2 of 3




                                                                 398819597276


                                              Delivered
                                   Thursday 11/12/2020 at 1:59 pm



                                                                      DELIVERED

                                                            Signature not required

                                                              GET STATUS UPDATES
                                                           OBTAIN PROOF OF DELIVERY



                                   FROM                                                                                       TO
                             Los Angeles, CA US                                                                        LAUREL, MS US



     Shipment Facts

     TRACKING NUMBER                              SERVICE                                         WEIGHT
     398819597276                                 FedEx Priority Overnight                        0.5 lbs / 0.23 kgs

     DELIVERED TO                                 TOTAL PIECES                                    TOTAL SHIPMENT WEIGHT
     Residence                                    1                                               0.5 lbs / 0.23 kgs

     TERMS                                        SHIPPER REFERENCE                               PACKAGING
     Shipper                                      136044.01923-04319                              FedEx Envelope

     SPECIAL HANDLING SECTION                     STANDARD TRANSIT                                SHIP DATE
     Deliver Weekday, Residential Delivery,
     No Signature Required                        11/12/2020 by 12:00 pm                          Wed 11/11/2020

     ACTUAL DELIVERY
     Thu 11/12/2020 1:59 pm




     Travel History                                                                                                                 Local Scan Time

     Thursday , 11/12/2020
      1:59 pm                     Laurel, MS                                          Delivered
                                                                  Left at garage. Package delivered to recipient address - release authorized

      9:09 am                     HATTIESBURG, MS                 On FedEx vehicle for delivery

      8:18 am                     HATTIESBURG, MS                 At local FedEx facility

      4:33 am                     KENNER, LA                      At destination sort facility

      3:41 am                     MEMPHIS, TN                     Departed FedEx location




https://www.fedex.com/apps/fedextrack/?action=track&action=track&tracknumbers=398... 11/20/2020
Track your package or shipment with FedEx Tracking                       Page 2 of 2
        Case 2:19-cv-00193-TBM-MTP Document 100-2 Filed 12/04/20 Page 3 of 3


      12:45 am                MEMPHIS, TN          Arrived at FedEx location

     Wednesday , 11/11/2020
      6:11 pm                 MARINA DEL REY, CA   Left FedEx origin facility

      4:18 pm                 MARINA DEL REY, CA   Picked up

      2:53 pm                                      Shipment information sent to FedEx




https://www.fedex.com/apps/fedextrack/?action=track&action=track&tracknumbers=398... 11/20/2020
